Citation Nr: 0532474	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  04-20 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Restoration of service connection for multiple sclerosis with 
secondary complications.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty for training from September 
1961 to March 1962.  Service personnel records show that he 
served in the U.S. Naval Reserve from August 1961 to August 
1969, when he was honorably discharged.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in December 2002, of 
which notice was provided by letter dated in February 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

A motion to advance this case on docket, due to financial 
hardship was received by the Board in February 2005.  This 
motion was granted by the Board in March 2005.  See 
38 U.S.C.A. § 7101 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case was previously remanded by the Board in April 2005 
for further development.  In particular, the Board requested 
the RO to obtain any and all service medical records covering 
both his periods of active duty for training and his reserve 
duty.  In attempting to comply with this request, the RO 
asked the veteran to furnish additional information about his 
treatment during service.  The veteran responded in May 2005, 
noting that he had received a discharge examination in March 
1962 prior to separation from active duty for training.  In 
addition, he enclosed a statement by his treating physician, 
Sidney Kurn, M.D., dated in February 2003.  Dr. Kurn's 
statement indicated that he had treated the veteran for 15 
years.  The physician noted that the veteran's medical 
history presented evidence of initial symptoms of multiple 
sclerosis with paresthesias at age 19, when the veteran was 
on active duty, with subsequent remission and relapses in 
1966 and 1985.

A review of the record reflects that the veteran identified 
the hospital at which he reported for examination in 1962 in 
his substantive appeal, submitted in May 2004.  The hospital 
was the Naval Air Station Alameda, California.  Moreover, 
available service personnel records reflect that the veteran 
was stationed as a reservist with HS 872 out of Naval Air 
Reserve Training Unit, Naval Air Station, Alameda, California 
throughout his service.

The Board notes that the RO has attempted to comply with the 
terms of the Remand, to no avail.  However, given the nature 
of this case, the Board finds that another attempt must be 
made to find the required records or, in the alternative, to 
reconstruct them through other means.  See Stegall v. West, 
11 Vet. App. 268 (1998).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with her claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO/AMC must make specific 
attempts to obtain any additional service 
medical and personnel records from the 
veteran's active and inactive service 
service.  In particular, the RO is 
requested to ask the National Personnel 
Records Center (NPRC) and any other 
appropriate agency to search for any and 
all additional medical records, including 
but not limited to treatment records, 
hospital records, clinical records, and 
regular and flight physical examination 
reports; and his complete administrative 
record, including but not limited to 
copies of orders, requests for leave and 
leave records, pay records, point capture 
records, any and all evaluation reports, 
records of promotion or demotion, records 
of time lost, administrative actions, and 
records of citations and/or awards 
presented the veteran.

*	The RO/AMC is requested specifically 
to request that the NPRC and any other 
appropriate agency search for records 
of treatment accorded the veteran at 
any hospital, clinic, or health care 
facility associated with Naval Air 
Station Alameda, California, for the 
time periods
o	from September 1961 through 
December 1961
o	January 1962 through March 1962

2.  If the medical and or service 
personnel records are unavailable, the RO 
should use alternative sources to obtain 
such records, using the information of 
record and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.

3.  The RO/AMC is requested to clearly 
indicate to the NPRC, service department, 
and other appropriate agencies/resources 
that the desired records relate to a 
period of active duty for training 
performed in the U.S. Navy/U.S. Navy 
Reserve during the period from September 
1961 through March 1962, and for periods 
of inactive duty for training with 
intermittent periods of active duty from 
training from August 1961 through 
September 1961, and from April 1962 
through August 1969.

The RO/AMC is reminded to request that 
the NPRC, service department, and other 
appropriate agencies/resources search 
under any and all identification numbers 
associated with the veteran's name.

The RO should complete any and all 
follow-up actions necessary, including 
requesting records individually from the 
service department hospitals and 
including the request of retired and/or 
reserve records from appropriate 
agencies, where necessary.  

If no such service personnel records can 
be found, or if they have been destroyed, 
the RO/AMC should ask for specific 
confirmation of that fact.

4.  The RO should clearly inform the 
appellant as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

5.  The RO/AMC should give the veteran 
the opportunity to provide statements 
from witnesses, including fellow service 
members who may have served with him on 
active duty for training or immediately 
after his discharge, with his reserve 
unit, family members to whom he may have 
confided his symptoms, and family or 
private physicians with whom he may have 
consulted-contemporaneous to the time he 
believes is the onset of his initial 
symptoms, i.e., the period of active duty 
for training from September 1961 to March 
1962.

6.  The RO/AMC should contact Dr. Kurn 
and request that he provide the rationale 
for his February 2003 opinion that the 
veteran's symptoms of multiple sclerosis 
had their onset during the veteran's 
period of active duty for training.  The 
physician should be asked to provide any 
supporting medical evidence, principles, 
or theory he used in arriving at his 
opinion.

7.  After receipt of any and all newly 
acquired evidence, the RO/AMC should 
again adjudicate whether severance of 
service connection for multiple sclerosis 
with secondary complications is 
appropriate.  If the decision remains in 
any way adverse to the veteran, he and 
his attorney should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

